The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 10/21/2022.
Claims 1-4, 11, 16 and 20 are amended. Claims 7, 9-10, 13 and 18-19 are cancelled.
Claims 1-6, 8, 11, 12, 14-17 and 20 are pending.
Claims 1-6, 8, 11, 12, 14-17 and 20 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2022 has been entered.
Response to Arguments
7. Applicant`s arguments filed October 21, 2022 have been fully considered but they are not persuasive with respect to prior art rejection.
8. Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, 16 and 20, Applicant argued that Li/Maragalit does not appear to explicitly disclose “wherein the first buffer manager and the second buffer manager coordinate to determine a storage space in memory to store data associated with the received operational command, wherein the stored data is accessible by both the first and second solid state drive to divide workloads associated with the operational command”, Examiner relies on a newly cited reference Subbarao to teach these limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9. Claims 1-3, 8, 11, 12 and 20 are rejected under 35 U.S.C. 103(a) as being anticipated by Li et al. (US PGPUB 2020/0218646) (hereinafter ‘Li’), in view of Margalit et al.  (US PGPUB 2015/0242128 hereinafter referred to as Margalit), and further in view of Subbarao et al.  (US PGPUB 2020/0004701 hereinafter referred to as Subbarao).
As per independent claim 1, Li discloses a method of processing a command in a computing system, comprising: receiving, by one or more processors, an operational command in a first data storage drive disposed in a computing system [(Paragraphs 0041, 0043 and 0048) where Li teaches where the system can receive data to be written to a non-volatile memory of a storage device (e.g., to NAND flash of an SSD). The system can hold the data in the host DIMM (as data 312 in DIMM 310). CPU 302 can send to FPGA 322 a write request and a query to obtain a physical page address to which to write the associated stored data (e.g., data 312 in DIMM 310, which has a certain logical page address) (via a communication 350). FPGA 322 can receive the write request and query (communication 350), and FTL module 328 can determine and assign the physical page address for the associated stored data. FPGA 322 can return the assigned physical page address to CPU 302 (communication 350). CPU 302 can check the returned physical page address, and place in SQ 314 a command to write the requested data at the returned physical page address (via a communication 352). Environment 400 depicts communications involved in handling the I/O from the host CPU with further computation or processing of data by the FPGA. During operation, the system can receive data to be written to a non-volatile memory of a storage device (e.g., to NAND flash of an SSD). The system can receive the data via NIC 440 (via a DMA communication 452), and can hold the data in the DRAM of FPGA 422 (as data 426 in DRAM 424). FPGA 422 can communicate with DIMM 406 to determine organizational data relating to data 426 (via a communication 450) to correspond to the claimed limitation]; directly communicating, by the first data storage drive, with a second data storage drive disposed in the computing system in response to the operational command [(Paragraphs 0047-0050 and 0052) where Li teaches Environment 400 depicts communications involved in handling the I/O from the host CPU with further computation or processing of data by the FPGA. During operation, the system can receive data to be written to a non-volatile memory of a storage device (e.g., to NAND flash of an SSD). The system can receive the data via NIC 440 (via a DMA communication 452), and can hold the data in the DRAM of FPGA 422 (as data 426 in DRAM 424). FPGA 422 can communicate with DIMM 406 to determine organizational data relating to data 426 (via a communication 450). FPGA 422, via FTL module 428, can determine the physical page to address to which to write the associated stored data (e.g., data 426 in DRAM 424). FPGA 422 can also place in SQ 429 a command to write the requested data at the determined physical page address, where FIG. 5B presents a flowchart 530 illustrating a method for facilitating data storage, associated with the environment of FIG. 4, in accordance with an embodiment of the present application. During operation, the system transfers the data to a volatile memory of the control unit (operation 532). The system performs, by the control unit, computation or processing of the data (operation 534). The system can thus offload some of the CPU's required computations to the control unit, and further allow the control unit to both hold the calculated result (or the updated data) and handle the subsequent data write into the NAND flash. That is, original data may be received via from the CPU or from the network (via the NIC). Rather than sending the data back to the CPU to process and handle writing the data to the non-volatile memory (e.g., the SSD), the control unit (e.g., the FPGA) can build the queue pair and directly write the data to the non-volatile memory based on a DMA protocol. The control unit can subsequently update the mapping information, which is stored in the DRAM of the control unit to correspond to the claimed limitation]; determining, by the one or more processors based on the communicating, a data storage drive in the computing system to process the operational command [(Paragraphs 0047-0050 and 0052) where Li teaches Environment 400 depicts communications involved in handling the I/O from the host CPU with further computation or processing of data by the FPGA. During operation, the system can receive data to be written to a non-volatile memory of a storage device (e.g., to NAND flash of an SSD). The system can receive the data via NIC 440 (via a DMA communication 452), and can hold the data in the DRAM of FPGA 422 (as data 426 in DRAM 424). FPGA 422 can communicate with DIMM 406 to determine organizational data relating to data 426 (via a communication 450). FPGA 422, via FTL module 428, can determine the physical page to address to which to write the associated stored data (e.g., data 426 in DRAM 424). FPGA 422 can also place in SQ 429 a command to write the requested data at the determined physical page address, where FIG. 5B presents a flowchart 530 illustrating a method for facilitating data storage, associated with the environment of FIG. 4, in accordance with an embodiment of the present application. During operation, the system transfers the data to a volatile memory of the control unit (operation 532). The system performs, by the control unit, computation or processing of the data (operation 534). The system can thus offload some of the CPU's required computations to the control unit, and further allow the control unit to both hold the calculated result (or the updated data) and handle the subsequent data write into the NAND flash. That is, original data may be received via from the CPU or from the network (via the NIC). Rather than sending the data back to the CPU to process and handle writing the data to the non-volatile memory (e.g., the SSD), the control unit (e.g., the FPGA) can build the queue pair and directly write the data to the non-volatile memory based on a DMA protocol. The control unit can subsequently update the mapping information, which is stored in the DRAM of the control unit to correspond to the claimed limitation].
Li does not appear to explicitly disclose directly communicating, by a first buffer manager configured in the first solid state drive, with a second buffer manager configured in a second solid state drive disposed in the computing system in response to the operational command, and determining, by the one or more processors based on the communicating, a solid state drive in the computing system to process the operational command.
However, Margalit discloses directly communicating, by a first buffer manager configured in the first solid state drive, with a second buffer manager configured in a second solid state drive disposed in the computing system [(Paragraphs 0006 and 0024-0028; FIG. 2) where Margalit teaches where the communication connection may be established between two or more SSD systems through a hardware interconnect that connects corresponding SSD controllers of the two or more SSD systems. A legacy network connection used to connect the two or more SSD systems may be circumvented through the hardware interconnect. The hardware interconnect may include any communication mechanism between SSD controller via electrical or optical communication signals. The hardware interconnect may confirm to a standard such as peripheral component interconnect express (PCIe), nonvolatile memory host controller interface, or comparable ones. The hardware interconnect may also be according to a proprietary approach. Thus, by avoiding legacy network connections between the SSD controllers, the hardware interconnect may allow the two or more SSD systems to establish a communication connection with shorter trace paths, shorter response time, faster data I/O, and faster data processing. The legacy network connections may not only include electrically and physically distances, but communication standards used over the legacy networks may also result in slower communication speeds. In contrast, a direct hardware interconnect between the SSD controllers may provide shorter electrical and physical distances and allow much faster data exchanges. Communication tasks associated with the two or more SSD systems may be offloaded to the corresponding SSD controllers. Alternatively, the two or more SSD controllers within the SSD system 102 may be connected using the hardware interconnect. In such a scenario, communication tasks associated with the SSD system 102 may be offloaded to the two or more SSD controllers (Paragraphs 0024-0025), where the use of the direct hardware interconnect between the SSD controllers may provide shorter electrical and physical distances and allow much faster data exchanges which teaches the claimed limitation].
Li and Margalit are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Margalit before him or her, to modify the method of Li to include the hardware interconnect of Margalit because it will enhance data access.
The motivation for doing so would be [“ allow the two or more SSD systems to establish a communication connection with shorter trace paths, shorter response time, faster data I/O, and faster data processing” (Paragraph 0024 by Margalit)].
Li/ Margalit does not appear to explicitly disclose wherein the first buffer manager and the second buffer manager coordinate to determine a storage space in memory to store data associated with the received operational command, wherein the stored data is accessible by both the first and second solid state drive to divide workloads associated with the operational command.
However, Subbarao discloses wherein the first buffer manager and the second buffer manager coordinate to determine a storage space in memory to store data associated with the received operational command, wherein the stored data is accessible by both the first and second solid state drive to divide workloads associated with the operational command [(Paragraphs 0062, 0129-0134 and 0142; FIGs. 2-4) where Subbarao teaches where the device buffer manager 216 may enable SVC 110 to utilize persistent memory, such as NVM controller memory buffers, across storage devices 120 to manage host data transfers and other data management functions. For example, each of storage devices 120 may include a plurality of memory devices addressable through remote direct memory access (RDMA) and device buffer manager 216 may allocate buffer space for host data transfers and other data management functions. Further, the buffer access module 326 operates in conjunction with RDMA interface 304 to manage local and remote use of buffer memory 306. For example, local operations by NVM manager 324 may include writes and reads to buffer memory 306, read/write operations may include coordinates use of space in buffer memory 306 for both local and remote access, and other distributed operations may use space in buffer memory 306 as requested by SVC 110 or other storage devices. In some embodiments, buffer access module 326 may implement one or more buffer-related services for hosted services 322. For example, buffer access module 326 may allocate buffer space for receiving host data, data from another storage device, or other data related to distributed FTL services. In some embodiments, buffer access module 326 may allocate buffer memory 306 for specific purposes in conjunction with hosted services 322 and/or read/write operations, such as transfer buffer 306.1 for moving data between storage devices and/or the host, parity buffer 306.2 for receiving and updating parity data in parity storage devices, and log buffer 306.3 for storing sequential data management information related to hosted services 322 and/or read/write operations such that each SSD 404 is configured to support offloaded or distributed operations, as discussed in more detail below. Each SSD 404 has internal buffer memory organized as one or more buffers 410. In some embodiments, SSDs 404 support peer-to-peer communications between the SSDs, so that the SSDs 404 can transfer data between themselves, such as for performing parity calculation to a parity SSD with assistance from XOR modules 422, without external control. Each SSD 404 also has an NVM management module 414 that manages one or more non-volatile memory devices (NVMs) 416 and performs various flash management operations for the respective SSDs. The Host FTL services module 418 works in conjunction, or co-ordinates, with NVM management module 414 to implement various distributed operations, such as distributed read/write operations which teaches the claimed limitation].
Li/Margalit and Subbarao are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Li/Margalit and Subbarao before him or her, to modify the method of Li to include the hardware interconnect of Subbarao because it will enhance data access.
The motivation for doing so would be to [“distribute memory and compute resources across storage devices, such as SSDs, and enable reliable data management services in the face of drive failures and/or system power interruptions” (Paragraph 0005 by Subbarao)].
Margalit further teaches processing, by the one or more processors based on the communicating, the divided workloads associated with the operational command [(Paragraphs 0006 and 0024-0028; FIG. 2) where Margalit teaches where the first SSD controller 222 may be connected to a second SSD controller 220 within a first SSD system 214 through a first hardware interconnect 202. In addition, the first SSD controller 222 may be connected to a third SSD controller 224 of a second SSD system 216 through a second hardware interconnect 204. The first hardware interconnect 202 and the second hardware interconnect 204 may be used to provide functions associated with the first SSD system 214 and the second SSD system 216 through the second SSD controller 220, the first SSD controller 222, and the third SSD controller 224. The functions may include, by way of example, management of a scalable file system spanning multiple flash memory spanning one or more SSD systems. Data received through a first I/O port 210 and a second I/O port 212 may also be routed through the first hardware interconnect 202 and the second hardware interconnect 204 by the second SSD controller 220, the first SSD controller 222, or the third SSD controller 224 to access the first flash memory 240, the second flash memory 242, the third flash memory 244, or the fourth flash memory 246 associated with the data. In an example scenario, data received through the first I/O port 210 may be routed through the second SSD controller 220 to the first hardware interconnect 202 to the first SSD controller 222 to the first flash controller 230 to access the first flash memory 240 or the second flash memory 242. Alternatively, data received through the second I/O port 212 may be routed through the third SSD controller 224 to the second hardware interconnect 204 to the first SSD controller 222 to the second flash controller 232 to access the third flash memory 244 or the fourth flash memory 246 which teaches the claimed limitation]
Therefore, it would have been obvious to combine Li/Margalit and Subbarao to obtain the invention as specified in the instant claim.
As per dependent claim 2, Li discloses wherein coordinating to determine the storage space in memory to store data associated with the received operational command is further based on a type of the operational command [(Paragraphs 0041-0044, 0047-0050 and 0052) where Li teaches for a read operation, host CPU 302 can send to FPGA 322 a read request and a query (via communication 350) to obtain the physical page address associated with the data to be read (e.g., data previously stored in block 344 of NAND flash of SSD 340 via communication 356). FPGA 322 can receive the read request and query (communication 350), and can determine and return to CPU 302 (via communication 350) the physical page address associated with the logical page address for the data to be read. CPU 302 can check the returned physical page address, and place in SQ 314 a command to read the requested data at the returned physical page address (via a communication 352). SSD controller 342 can obtain the placed read command from SQ 314, and execute the read command by reading data stored in block 344 of the NAND flash of SSD 340. Reading data from block 344 and placing it in DIMM 310 can be based on a DMA protocol. Upon successfully executing the read command, SSD controller 342 can send to the host (via a communication 360) a complete notification, which can be a message which causes the host to place the completed command into CQ 314. Further, Environment 400 depicts communications involved in handling the I/O from the host CPU with further computation or processing of data by the FPGA. During operation, the system can receive data to be written to a non-volatile memory of a storage device (e.g., to NAND flash of an SSD). The system can receive the data via NIC 440 (via a DMA communication 452), and can hold the data in the DRAM of FPGA 422 (as data 426 in DRAM 424). FPGA 422 can communicate with DIMM 406 to determine organizational data relating to data 426 (via a communication 450). FPGA 422, via FTL module 428, can determine the physical page to address to which to write the associated stored data (e.g., data 426 in DRAM 424). FPGA 422 can also place in SQ 429 a command to write the requested data at the determined physical page address, where FIG. 5B presents a flowchart 530 illustrating a method for facilitating data storage, associated with the environment of FIG. 4, in accordance with an embodiment of the present application. During operation, the system transfers the data to a volatile memory of the control unit (operation 532). The system performs, by the control unit, computation or processing of the data (operation 534). The system can thus offload some of the CPU's required computations to the control unit, and further allow the control unit to both hold the calculated result (or the updated data) and handle the subsequent data write into the NAND flash. That is, original data may be received via from the CPU or from the network (via the NIC). Rather than sending the data back to the CPU to process and handle writing the data to the non-volatile memory (e.g., the SSD), the control unit (e.g., the FPGA) can build the queue pair and directly write the data to the non-volatile memory based on a DMA protocol. The control unit can subsequently update the mapping information, which is stored in the DRAM of the control unit to correspond to the claimed limitation].
As per dependent claim 3, Li discloses wherein when the operational command is a read command, the coordinating to determine the storage space in memory to store data associated with the received operational command is based on a flash translation layer indicating where data resides in the first and/or second solid state drives [(Paragraphs 0043-0044, 0047-0050 and 0052) where Li teaches For a read operation, host CPU 302 can send to FPGA 322 a read request and a query (via communication 350) to obtain the physical page address associated with the data to be read (e.g., data previously stored in block 344 of NAND flash of SSD 340 via communication 356). FPGA 322 can receive the read request and query (communication 350), and can determine and return to CPU 302 (via communication 350) the physical page address associated with the logical page address for the data to be read. CPU 302 can check the returned physical page address, and place in SQ 314 a command to read the requested data at the returned physical page address (via a communication 352). SSD controller 342 can obtain the placed read command from SQ 314, and execute the read command by reading data stored in block 344 of the NAND flash of SSD 340. Reading data from block 344 and placing it in DIMM 310 can be based on a DMA protocol. Upon successfully executing the read command, SSD controller 342 can send to the host (via a communication 360) a complete notification, which can be a message which causes the host to place the completed command into CQ 314. Further, Environment 400 depicts communications involved in handling the I/O from the host CPU with further computation or processing of data by the FPGA. During operation, the system can receive data to be written to a non-volatile memory of a storage device (e.g., to NAND flash of an SSD). The system can receive the data via NIC 440 (via a DMA communication 452), and can hold the data in the DRAM of FPGA 422 (as data 426 in DRAM 424). FPGA 422 can communicate with DIMM 406 to determine organizational data relating to data 426 (via a communication 450). FPGA 422, via FTL module 428, can determine the physical page to address to which to write the associated stored data (e.g., data 426 in DRAM 424). FPGA 422 can also place in SQ 429 a command to write the requested data at the determined physical page address, where FIG. 5B presents a flowchart 530 illustrating a method for facilitating data storage, associated with the environment of FIG. 4, in accordance with an embodiment of the present application. During operation, the system transfers the data to a volatile memory of the control unit (operation 532). The system performs, by the control unit, computation or processing of the data (operation 534). The system can thus offload some of the CPU's required computations to the control unit, and further allow the control unit to both hold the calculated result (or the updated data) and handle the subsequent data write into the NAND flash. That is, original data may be received via from the CPU or from the network (via the NIC). Rather than sending the data back to the CPU to process and handle writing the data to the non-volatile memory (e.g., the SSD), the control unit (e.g., the FPGA) can build the queue pair and directly write the data to the non-volatile memory based on a DMA protocol. The control unit can subsequently update the mapping information, which is stored in the DRAM of the control unit to correspond to the claimed limitation].
As per dependent claim 8, Li discloses wherein the operational command includes a data write command, a data read command, a data program command or a data erase command [(Paragraphs 0047-0050 and 0052) where Li teaches Environment 400 depicts communications involved in handling the I/O from the host CPU with further computation or processing of data by the FPGA. During operation, the system can receive data to be written to a non-volatile memory of a storage device (e.g., to NAND flash of an SSD). The system can receive the data via NIC 440 (via a DMA communication 452), and can hold the data in the DRAM of FPGA 422 (as data 426 in DRAM 424). FPGA 422 can communicate with DIMM 406 to determine organizational data relating to data 426 (via a communication 450). FPGA 422, via FTL module 428, can determine the physical page to address to which to write the associated stored data (e.g., data 426 in DRAM 424). FPGA 422 can also place in SQ 429 a command to write the requested data at the determined physical page address, where FIG. 5B presents a flowchart 530 illustrating a method for facilitating data storage, associated with the environment of FIG. 4, in accordance with an embodiment of the present application. During operation, the system transfers the data to a volatile memory of the control unit (operation 532). The system performs, by the control unit, computation or processing of the data (operation 534). The system can thus offload some of the CPU's required computations to the control unit, and further allow the control unit to both hold the calculated result (or the updated data) and handle the subsequent data write into the NAND flash. That is, original data may be received via from the CPU or from the network (via the NIC). Rather than sending the data back to the CPU to process and handle writing the data to the non-volatile memory (e.g., the SSD), the control unit (e.g., the FPGA) can build the queue pair and directly write the data to the non-volatile memory based on a DMA protocol. The control unit can subsequently update the mapping information, which is stored in the DRAM of the control unit to correspond to the claimed limitation].
As per dependent claim 11, Li discloses wherein data blocks are defined in a plurality of non-volatile memory disposed in the first or second solid state drives [(Paragraphs 0011, 0042, 0047-0050 and 0052) where Li teaches where the host (via CPU 302) can work with the SSDs (via, e.g., SSD controllers 332 and 342) to write the data to SSDs 330 and 340. For example, SSD controller 332 can obtain the placed write command from SQ 314, and execute the write command by writing data 312 to the NAND flash of SSD 330 (e.g., to a block 334 of the NAND flash of SSD 330). Similarly, SSD controller 342 can obtain another placed write command from SQ 314, and execute the other write command by writing (part of) data 312 to the NAND flash of SSD 340 (e.g., to a block 344 of the NAND flash of SSD 340). Writing data 312 to block 334 (via a communication 354) or to block 344 (via a communication 356) can be based on a direct memory access (DMA) protocol. Upon successfully executing the write command, SSD controller 332 can send to the host (via a communication 358) a complete notification, which can be a message which causes the host to place the completed command into CQ 314. Similarly, upon successfully executing the other write command, SSD controller 342 can send to the host (via a communication 360) a complete notification, can be a message which causes the host to place the completed command into CQ 314 to correspond to the claimed limitation].
As per dependent claim 12, Li discloses wherein the plurality of non-volatile memory is a plurality of NAND flash memory [(Paragraphs 0047-0050 and 0052) where Li teaches Environment 400 depicts communications involved in handling the I/O from the host CPU with further computation or processing of data by the FPGA. During operation, the system can receive data to be written to a non-volatile memory of a storage device (e.g., to NAND flash of an SSD). The system can receive the data via NIC 440 (via a DMA communication 452), and can hold the data in the DRAM of FPGA 422 (as data 426 in DRAM 424). FPGA 422 can communicate with DIMM 406 to determine organizational data relating to data 426 (via a communication 450). FPGA 422, via FTL module 428, can determine the physical page to address to which to write the associated stored data (e.g., data 426 in DRAM 424). FPGA 422 can also place in SQ 429 a command to write the requested data at the determined physical page address, where FIG. 5B presents a flowchart 530 illustrating a method for facilitating data storage, associated with the environment of FIG. 4, in accordance with an embodiment of the present application. During operation, the system transfers the data to a volatile memory of the control unit (operation 532). The system performs, by the control unit, computation or processing of the data (operation 534). The system can thus offload some of the CPU's required computations to the control unit, and further allow the control unit to both hold the calculated result (or the updated data) and handle the subsequent data write into the NAND flash. That is, original data may be received via from the CPU or from the network (via the NIC). Rather than sending the data back to the CPU to process and handle writing the data to the non-volatile memory (e.g., the SSD), the control unit (e.g., the FPGA) can build the queue pair and directly write the data to the non-volatile memory based on a DMA protocol. The control unit can subsequently update the mapping information, which is stored in the DRAM of the control unit to correspond to the claimed limitation].
As for independent claim 20, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li/ Margalit/Subbarao, in view of Kuzmin et al. (US PGPUB 2014/0215129) (hereinafter ‘Kuzmin’).
As per dependent claim 4, Li discloses the method of claim 1.
Li does not appear to explicitly disclose wherein when the operational command is a write command, the coordinating to determine the storage space in memory to store data associated with the received operational command is based on an allocation table including at least one of global drive properties or global drive wear statistics.
However, Kuzmin discloses wherein when the operational command is a write command, the coordinating to determine the storage space in memory to store data associated with the received operational command is based on an allocation table including at least one of global drive properties or global drive wear statistics [(Paragraph 0093; Fig. 7) where Kuzmin teaches FIG. 7 shows flow for a method 701 by which a host targets writes of new data to specific physical addresses in flash memory. The method begins at 703 in FIG. 7. Note that invocation of the method can be triggered by the need for an application or an operating system to write data to memory, per numeral 705. The host is responsible for having a list on-hand with available free space; this list can be periodically updated by the host by query to the memory controller, e.g., after an erase operation is performed. Note that a steps associated with such a query are illustrated in phantom-line boxes in FIG. 7, i.e., are designated by function blocks 707, 709 and 713. That is, optionally in connection with an erase operation, the host requests the memory controller to identify all free space, sorted or prioritized in order of least wear; this listing is determined by reference to the memory controller's metadata repository 711. In a system having multiple SSDs, the host can maintain a dedicated table for each SSD or, alternatively, it can instead build a table spanning memory space for multiple SSDs using sorted information from each SSD. "Available space" or "free space" in this context refers to space that has previously been erased in flash memory but has not yet been written to, meaning it is available for immediate programming (i.e., writes). Per numeral 715, the host then chooses a write address for data based on the list. Note that other priority schemes besides those listed above can also be used; as a non-limiting example, space can also be assigned for writes based on data type (e.g., specific file types) and other criteria, tracked or otherwise. After selecting a suitable destination address, the host then issues a write command to the memory controller specifying a desired physical address within flash memory, per numeral 717. As indicated by function block 719, the memory controller then manages the write process and, once successful, returns a code to the host confirming a successful write. The memory controller also updates the metadata repository (711) stored for each pertinent EU (e.g., to indicate that the assigned space is now taken, and to update any other tracked parameters regarding the data or use of the particular memory space). As reinforced by function block 721, the host then updates its own translation tables (723) as appropriate, i.e., with little to no L2P translation performed by the memory controller to correspond to the claimed limitation].
Li and Kuzmin are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Kuzmin before him or her, to modify the method of Li to include the allocation table of Kuzmin to enhance data access. 
The motivation for doing so would be [“facilitate more efficient integration and utilization of flash-based solid-state drives” (Paragraph 0024 by Kuzmin)].
Therefore, it would have been obvious to combine Li and Kuzmin to obtain the invention as specified in the instant claim.
As per dependent claim 5, Kuzmin discloses wherein the global drive properties comprise at least one of capacity or wear capability [(Paragraph 0093; Fig. 7) where Kuzmin teaches FIG. 7 shows flow for a method 701 by which a host targets writes of new data to specific physical addresses in flash memory. The method begins at 703 in FIG. 7. Note that invocation of the method can be triggered by the need for an application or an operating system to write data to memory, per numeral 705. The host is responsible for having a list on-hand with available free space; this list can be periodically updated by the host by query to the memory controller, e.g., after an erase operation is performed. Note that a steps associated with such a query are illustrated in phantom-line boxes in FIG. 7, i.e., are designated by function blocks 707, 709 and 713. That is, optionally in connection with an erase operation, the host requests the memory controller to identify all free space, sorted or prioritized in order of least wear; this listing is determined by reference to the memory controller's metadata repository 711. In a system having multiple SSDs, the host can maintain a dedicated table for each SSD or, alternatively, it can instead build a table spanning memory space for multiple SSDs using sorted information from each SSD. "Available space" or "free space" in this context refers to space that has previously been erased in flash memory but has not yet been written to, meaning it is available for immediate programming (i.e., writes). Per numeral 715, the host then chooses a write address for data based on the list. Note that other priority schemes besides those listed above can also be used; as a non-limiting example, space can also be assigned for writes based on data type (e.g., specific file types) and other criteria, tracked or otherwise. After selecting a suitable destination address, the host then issues a write command to the memory controller specifying a desired physical address within flash memory, per numeral 717. As indicated by function block 719, the memory controller then manages the write process and, once successful, returns a code to the host confirming a successful write. The memory controller also updates the metadata repository (711) stored for each pertinent EU (e.g., to indicate that the assigned space is now taken, and to update any other tracked parameters regarding the data or use of the particular memory space). As reinforced by function block 721, the host then updates its own translation tables (723) as appropriate, i.e., with little to no L2P translation performed by the memory controller to correspond to the claimed limitation].
Claims 6, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable Li/ Margalit/ Subbarao, in view of Lercari et al. (US 11,175,984) (hereinafter ‘Lercari’).
As per dependent claim 6, Li discloses the method of claim 1.
Li does not appear to explicitly disclose wherein directly communicating with the second solid state drive further comprises directly communicating without communicating with a host computing device in the computing system.
However, Lercari discloses wherein directly communicating with the second solid state drive further comprises directly communicating without communicating with a host computing device in the computing system [(Column 4, lines 50-67, Column 5, lines 6-17, Column 35, lines 60-67 and Column 36, lines 1-12) where Lercari teaches direct communication among multiple drives without the involvement of the host such that each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. As a first example, it is assumed that controller! 573 to correspond to the claimed limitation].
Li and Lercari are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Lercari before him or her, to modify the method of Li to include the direct communication without communicating with the host of Lercari to enhance data correctness. 
The motivation for doing so would be [“provide effective error recovery capability” (Column 2, line 20 by Lercari)].
Therefore, it would have been obvious to combine Li and Lercari to obtain the invention as specified in the instant claim.
As per dependent claim 14, Lercari discloses wherein the direct communication between the first and the second solid state drives is transmitted by an interconnection link protocol defined between first and the second solid state drives [(Column 4, lines 50-67, Column 5, lines 6-17, Column 35, lines 60-67 and Column 36, lines 1-12) where Lercari teaches direct communication among multiple drives by interconnect 582 without the involvement of the host such that each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. As a first example, it is assumed that controller 573 to correspond to the claimed limitation].
As per dependent claim 15, Lercari discloses wherein the interconnection link protocol enables direct communications between the first and the second data storage drives without communicating with a host computing device in the computing system [(Column 4, lines 50-67, Column 5, lines 6-17, Column 35, lines 60-67 and Column 36, lines 1-12) where Lercari teaches direct communication among multiple drives by interconnect 582 without the involvement of the host such that each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. As a first example, it is assumed that controller 573 to correspond to the claimed limitation].
Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable by Lercari et al. (US 11,175,984) (hereinafter ‘Lercari’) in view of Li/Margalit/Subbarao.

As per independent claim 16, Lercari discloses an apparatus, comprising: a computing system, comprising: a host computing device; a plurality of solid state drives in communication with the host computing device [(Column 4, lines 50-67, Column 5, lines 6-17, Column 15, lines 25-50, Column 35, lines 60-67 and Column 36, lines 1-12; Figs. 2C and 5C) where Lercari teaches FIG. 2C shows yet another implementation 241, with a host 243 and SSDs i-m, the latter respectively numbered 244-248. In this case however, instead of forwarding information to the next drive (as was the case with the embodiment in FIG. 2B), each drive forwards its data (or EC information) directly to the last SSD 248 and a direct communication among multiple drives by interconnect 582 without the involvement of the host such that each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. As a first example, it is assumed that controller 573 to correspond to the claimed limitation]; and an interconnection link protocol in connection with the plurality of solid state drives in the computing system, wherein the interconnection link protocol allows direct  communication among the plurality of the solid state drives without involvement from the host computing device [(Column 4, lines 50-67, Column 5, lines 6-17, Column 35, lines 60-67 and Column 36, lines 1-12) where Lercari teaches direct communication among multiple drives by interconnect 582 without the involvement of the host such that each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. As a first example, it is assumed that controller 573 to correspond to the claimed limitation].
Li does not appear to explicitly disclose a plurality of solid state drives in communication with the host computing device, and an interconnection link protocol in connection with the plurality of solid state drives in the computing system, wherein the interconnection link protocol allows direct communication among the plurality of the solid state drives without involvement from the host computing device, wherein the interconnection link protocol allows direct communications among buffer managers configured in each of the plurality of the solid state drives.
However, Margalit discloses a plurality of solid state drives in communication with the host computing device, and an interconnection link protocol in connection with the plurality of solid state drives in the computing system, wherein the interconnection link protocol allows direct communication among the plurality of the solid state drives, wherein the interconnection link protocol allows direct communications among buffer managers configured in each of the plurality of the solid state drives [(Paragraphs 0006 and 0024-0028; FIG. 2) where Margalit teaches where the communication connection may be established between two or more SSD systems through a hardware interconnect that connects corresponding SSD controllers of the two or more SSD systems. A legacy network connection used to connect the two or more SSD systems may be circumvented through the hardware interconnect. The hardware interconnect may include any communication mechanism between SSD controller via electrical or optical communication signals. The hardware interconnect may confirm to a standard such as peripheral component interconnect express (PCIe), nonvolatile memory host controller interface, or comparable ones. The hardware interconnect may also be according to a proprietary approach. Thus, by avoiding legacy network connections between the SSD controllers, the hardware interconnect may allow the two or more SSD systems to establish a communication connection with shorter trace paths, shorter response time, faster data I/O, and faster data processing. The legacy network connections may not only include electrically and physically distances, but communication standards used over the legacy networks may also result in slower communication speeds. In contrast, a direct hardware interconnect between the SSD controllers may provide shorter electrical and physical distances and allow much faster data exchanges. Communication tasks associated with the two or more SSD systems may be offloaded to the corresponding SSD controllers. Alternatively, the two or more SSD controllers within the SSD system 102 may be connected using the hardware interconnect. In such a scenario, communication tasks associated with the SSD system 102 may be offloaded to the two or more SSD controllers (Paragraphs 0024-0025), where the use of the direct hardware interconnect between the SSD controllers may provide shorter electrical and physical distances and allow much faster data exchanges which teaches the claimed limitation.
Li and Margalit are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Margalit before him or her, to modify the method of Li to include the hardware interconnect of Margalit because it will enhance data access.
The motivation for doing so would be [“ allow the two or more SSD systems to establish a communication connection with shorter trace paths, shorter response time, faster data I/O, and faster data processing” (Paragraph 0024 by Margalit)].
Li/ Margalit does not appear to explicitly disclose wherein the first buffer manager and the second buffer manager coordinate to determine a storage space in memory to store data associated with the received operational command, wherein the stored data is accessible by both the first and second solid state drive to divide workloads associated with the operational command.
However, Subbarao discloses wherein the first buffer manager and the second buffer manager coordinate to determine a storage space in memory to store data associated with the received operational command, wherein the stored data is accessible by both the first and second solid state drive to divide workloads associated with the operational command [(Paragraphs 0062, 0129-0134 and 0142; FIGs. 2-4) where Subbarao teaches where the device buffer manager 216 may enable SVC 110 to utilize persistent memory, such as NVM controller memory buffers, across storage devices 120 to manage host data transfers and other data management functions. For example, each of storage devices 120 may include a plurality of memory devices addressable through remote direct memory access (RDMA) and device buffer manager 216 may allocate buffer space for host data transfers and other data management functions. Further, the buffer access module 326 operates in conjunction with RDMA interface 304 to manage local and remote use of buffer memory 306. For example, local operations by NVM manager 324 may include writes and reads to buffer memory 306, read/write operations may include coordinates use of space in buffer memory 306 for both local and remote access, and other distributed operations may use space in buffer memory 306 as requested by SVC 110 or other storage devices. In some embodiments, buffer access module 326 may implement one or more buffer-related services for hosted services 322. For example, buffer access module 326 may allocate buffer space for receiving host data, data from another storage device, or other data related to distributed FTL services. In some embodiments, buffer access module 326 may allocate buffer memory 306 for specific purposes in conjunction with hosted services 322 and/or read/write operations, such as transfer buffer 306.1 for moving data between storage devices and/or the host, parity buffer 306.2 for receiving and updating parity data in parity storage devices, and log buffer 306.3 for storing sequential data management information related to hosted services 322 and/or read/write operations such that each SSD 404 is configured to support offloaded or distributed operations, as discussed in more detail below. Each SSD 404 has internal buffer memory organized as one or more buffers 410. In some embodiments, SSDs 404 support peer-to-peer communications between the SSDs, so that the SSDs 404 can transfer data between themselves, such as for performing parity calculation to a parity SSD with assistance from XOR modules 422, without external control. Each SSD 404 also has an NVM management module 414 that manages one or more non-volatile memory devices (NVMs) 416 and performs various flash management operations for the respective SSDs. The Host FTL services module 418 works in conjunction, or co-ordinates, with NVM management module 414 to implement various distributed operations, such as distributed read/write operations which teaches the claimed limitation].
Li/Margalit and Subbarao are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Li/Margalit and Subbarao before him or her, to modify the method of Li to include the hardware interconnect of Subbarao because it will enhance data access.
The motivation for doing so would be to [“distribute memory and compute resources across storage devices, such as SSDs, and enable reliable data management services in the face of drive failures and/or system power interruptions” (Paragraph 0005 by Subbarao)].
Therefore, it would have been obvious to combine Lercari/Li/Margalit and Subbarao to obtain the invention as specified in the instant claim.
As per dependent claim 17, Lercari discloses wherein the interconnection link protocol allows direct communications among flash translational layers configured in each the plurality of the solid state drives [(Column 9, lines 20-25, Column 10, lines 1-20, Column 27, lines 15-51, Column 35, lines 60-67 and Column 36, lines 1-12) where Lercari teaches For the embodiment of FIG. 4B, logic 453 is seen to have a number of basic function blocks, including interface logic 455 to interact with the host using packetized commands and responses, logic 457 used for local metadata management, registers 458 for storing ASL tables and FTL information and other operational parameters (as will be described below), command processing logic 459 used for query processing and other management functions, IO scheduling logic 461 used to manage memory transactions (e.g., program and erase operations) and arbitration logic 464 (e.g., in embodiments where the memory controller is configured for peer-to-peer operation or cache-based techniques access as introduced earlier). As noted earlier, even in an embodiment where it is desired to substantially reduce the FTL layer, a memory controller can still optionally implement some address assignment and/or translation, on the basis of a given structural level and structures being accessed at other structural levels. The metadata management logic 457 maintains locally-stored information in the form of metadata 453, as mentioned, for each unit of memory of the memory device; this information can include things such as previously-computed EC information pertinent to data stored in that unit. In one embodiment, this metadata can also include information on data or memory structure state, and it can include reverse mapping information (e.g., physical-to-logical mapping information) for various purposes. The memory controller as discussed above can use address translation hardware 462, predicated on customizable parameters (e.g., with a modulo operation being applied through multiple levels of the memory's structural hierarchy), and can also build FTL tables as necessary and store these in internal memory, per numeral 463 to correspond to the claimed limitation].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135